DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-15, patentability resides, at least in part, in the interconnection and interrelationship between the device, the first body, the second body, and the rotating shaft connection mechanism coupled to the first body and the second body and comprising: N rotating shaft components, wherein an ith rotating shaft component of the N rotating shaft components comprises a rotating shaft, and wherein N is a positive integer greater than or equal to 1 and i is a positive integer; a connection component comprising: a first end coupled to the first body; and a second end coupled to the second body; and N movable linear components, wherein an ith linear component of the N movable linear components corresponds to the ith rotating shaft component and is wound around the rotating shaft, wherein the ith linear component comprises: a first segment coupled to the second body and configured to extend along the rotating shaft and pass through the connection component; and a second segment coupled to the second body and configured to extend along the rotating shaft and pass through the connection component, wherein a th rotating shaft component of the N rotating shaft components comprises a rotating shaft, and wherein N is a positive integer greater than or equal to 1 and i is a positive integer; a connection component comprising: a first end configured to be coupled to a first body; and a second end configured to be coupled to a second body; and N movable linear components, wherein an ith linear component of the N movable linear components corresponds to the ith rotating shaft component and is wound around the rotating shaft, wherein the ith linear component comprises: a first segment configured to be coupled to the second body and configured to extend along the rotating shaft and pass through the connection component; and a second segment configured to be coupled to the second body and configured to extend along the rotating shaft and pass through the connection component as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the invention as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-03-18